MANSFIELD, Circuit Judge
(dissenting):
I respectfully dissent. In my view the admittedly unusual judgment based on the government’s reluctant concessions, entered without either a trial or the plaintiff’s consent, does not give the plaintiff the full relief to which it would be entitled if it prevailed upon a trial of the case.
In substance the plaintiff’s allegations, which must be accepted as true for present purposes, are that (1) AID’s policy is to refuse funding of non-perjorative or “neutral” articles presenting facts about abortion that might lead some to look upon it favorably, even though such articles are in compliance with 41 C.F.R. 7-7.5003-3,1 but to favor granting funding to journals which publish articles on the “adverse” consequences of abortion; (2) AID has had a “discriminatory animus” toward the Gutt-macher Institute and acted on the basis of an “impermissible motive” in denying a grant to Perspectives; and (3) AID is so thoroughly under the thumb of conservative members of Congress and the Administration that it is inherently unable fairly to evaluate Perspectives on the merits. For instance, Par. 17A of the Amended Complaint alleges that it was the policy of the *1097Communication Review Board (“CRB”) to “prevent publication of accurate information concerning the ... consequences of abortion because, when such information puts legal abortion in a favorable light it undermines ‘Administration goals and priorities’, which are to promote the belief that abortion is wrong.”
It is further alleged that AID’s policy was expressed in its “Policy Paper” entitled “Population Assistance” which stated that AID discontinued funding of research on methods of abortion in 1981 “although A.I.D. continues to gather descriptive epi-demological data to assess the incidence, extent or adverse consequences of abortion” (emphasis added). The Institute provided the court with a copy of the memorandum produced by the CRB purporting to justify its decision not to fund Perspectives, in which the CRB quoted the above passage from the AID Policy Paper and stated that the Institute had gone “beyond these parameters.” The Institute also claimed that CRB had denied funds to more journals in the abortion and family planning field than in other fields because of AID’s policy on abortion.
In essence, therefore, the Institute maintains that, even though the defendants agree to the terms of the judgment entered on April 2, 1985 by Judge Haight, they will not, absent further judicial protection of the Institute, be able to depart from their basic policy of denying grants to all publications containing the same or similar neutral or non-perjorative speech which the Institute is permitted by the judgment to ■use. The result will be that the defendants, rather than judge fairly the Institute’s applications containing such speech, will resort to other grounds as the basis for denying it grants to which it is entitled.
These charges find some support in the present record. Senator Jesse Helms, for instance, wrote a letter dated February 1, 1983, to M. Peter McPherson, Administrator of AID, stating that he and McPherson had recently conferred regarding the AID Review Board’s decision not to fund the Institute’s Perspectives’ application and putting pressure on McPherson to resist the efforts of “the population control lobby” to reverse the decision. Following this conversation and letter, McPherson upheld the CRB’s decision.
Under the circumstances I do not believe that the Institute should be precluded from obtaining broader relief than that consented to, which it may be found entitled to after a trial. Such relief could be a direction that, in addition to the requirements of the consent judgment, AID agree that its basic policy with respect to neutral or non-perjorative articles is unlawful as viola-tive of the Constitution, and that it will establish a new review board that will consist of members who do not subscribe to that policy in passing upon applications to AID for grants. Such measures may well be justified as a means of insuring that justice will not be tainted in this case by tactics of the sort apparently used by Congressmen such as Senator Helms to subject the AID Administrator to undue pressure in the performance of his duties toward the Institute.

. Title 41 C.F.R. § 7-7.5003-3 provides in pertinent part:
"(b) Prohibition on Abortion-related Activities. (1) No funds made available under this Contract shall be used to finance, support, or be attributed to the following activities: (i) Procurement or distribution of equipment intended to be used for the purposes of inducing abortions as a method of family planning; (ii) special fees or incentives to women to coerce or motivate them to have abortions; (iii) payments to persons to perform abortions or to solicit persons to undergo abortions; (iv) information, education, training, or communication programs that seek to promote abortion as a method of family planning; (v) any biomedical research which relates, in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning (epidemiologic or descriptive research to assess the incidence, extent or consequences of abortion is not precluded); or (vi) lobbying for abortion.”